NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of E.L.-S., a child.         )
                                             )
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES,                                    )
                                             )
               Petitioner,                   )
                                             )
v.                                           )      Case No. 2D17-1385
                                             )
J.G., W.K., and GUARDIAN AD LITEM            )
PROGRAM,                                     )
                                             )
               Respondents.                  )
                                             )

Opinion filed September 15, 2017.

Petition for Writ of Certiorari to the
Circuit Court for Pinellas County;
Patrice W. Moore, Judge.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Petitioner.

Corey Linick of Law Office of Corey D.
Linick, P.A., Lutz, for Respondent J.G.

Ita M. Neymotin, Regional Counsel, Fort
Myers, Ngozi C. Acholonu, Assistant
Regional Counsel, Clearwater and Joseph
Thye Sexton, Assistant Regional Counsel,
Bartow for Respondent W.K.

Wendie M. Cooper and David Paul Krupski,
Sanford, for Respondent
Guardian ad Litem Program.
PER CURIAM.

           The petitioner's petition for writ of certiorari is denied.


SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-